Citation Nr: 0325380	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-20 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 10% for a right knee 
medial collateral ligament (MCL) strain prior to June 17, 
1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1992 to 
September 1995.

This appeal originally arose from a May 1998 rating action 
that granted service connection for right knee MCL strain and 
assigned an initial 10% rating from September 1995; the 
veteran appealed the 10% rating as inadequate.  A temporary 
total rating of 100% under the provisions of 38 C.F.R. § 4.30 
has been in effect since June 17, 1999.  By rating action of 
May 2001, the RO granted a 20% rating for the veteran's right 
knee MCL strain from February 2001; the matter of a rating in 
excess of 20% remained for appellate consideration.

This appeal also originally arose from a June 1999 rating 
action that granted a separate 20% rating for right knee 
limitation of motion (LOM); the veteran appealed the 20% 
rating as inadequate.  

In June 2002, the veteran testified at a Board of Veterans 
Appeals (Board) hearing before the undersigned Veterans Law 
Judge in Washington, D.C.; a transcript of the hearing is of 
record.  At the hearing, the veteran withdrew his appeal with 
respect to the issues of ratings in excess of 20% each for 
right knee MCL strain and right knee LOM.

In August 2002, the Board determined that further evidentiary 
development was warranted in this case, and undertook such 
development pursuant to the provisions of 38 C.F.R. § 19.9.  
The veteran and his representative were notified of that 
development by letter of December 2002.


REMAND

The RO last reviewed the issue on appeal in October 2001, at 
which time a Supplemental Statement of the Case (SSOC) was 
issued.  Pursuant to the Board's August 2002 development, 
additional evidence has been added to the claims file, 
including numerous VA medical records.  The veteran also 
testified at a Board hearing in June 2002.  However, the 
Board is unable to render a decision on the basis of such 
evidence at this time.

The provisions of 38 C.F.R. § 19.9 (2003) essentially 
conferring upon the Board jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board, but not 
reviewed by the RO, has recently been held to be invalid.  
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F. 3d 1339 (Fed. Cir. 2003).  In 
view of the above, and to avoid any prejudice to the veteran 
(see Bernard v. Brown, 4 Vet. App. 384 (1995), the matter on 
appeal must be returned to the RO for consideration of the 
claim in light of all additional evidence added to the record 
since the 2001 SSOC.

The Board also notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claim currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi,      16 Vet. 
App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See DAV v. 
Secretary.  

The Board also finds that additional development of the claim 
is warranted.  In this regard, the Board notes that the VCAA 
requires the VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the VA and authorizes the VA to obtain.  See 38 U.S.C.A § 
5103A(a),(b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).

The RO should obtain and associate with the claims folder all 
pertinent outstanding medical records.  In this regard, the 
Board notes that the veteran has been treated at the VA 
Medical Centers (VAMCs) in Lexington, Kentucky and 
Huntington, West Virginia from 1996 to the present time.  
Thus, the RO must obtain and associate with the claims folder 
all pertinent outstanding medical records from the VAMCs, as 
well as undertake efforts to obtain all pertinent outstanding 
medical records from any source(s) identified by the veteran, 
following the procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.	The RO should request the Lexington, 
Kentucky and Huntington, West Virginia 
VAMCs to furnish copies of all records 
of medical treatment and evaluation of 
the veteran's right knee from January 
1996 to the present time.  The RO 
should follow the procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received 
should be associated with the claims 
folder.

2.	The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to 
notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter 
should include a summary of the 
evidence currently of record that is 
pertinent to the claim, and specific 
notice as to the type of evidence 
necessary to substantiate that claim.  
To ensure that the duty to notify the 
veteran what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if 
necessary, authorization to enable the 
VA to obtain any medical records 
pertaining to evaluation or treatment 
for the claimed disability that are 
not currently of record, and assurance 
that the RO will attempt to obtain the 
evidence if sufficient information 
and/or evidence is provided.  The RO's 
letter should also invite him to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

3.	 After the veteran responds (or a 
reasonable time period for his 
response has expired), the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in        38 
C.F.R. § 3.159.  If any records sought 
are not obtained, the RO should notify 
the veteran and his representative of 
the records that were not obtained, 
explain the efforts taken to obtain 
them, and describe further action to 
be taken.

4.	To help avoid future remand, the RO 
must ensure that all requested 
notification and development action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.	The RO must also review the claims 
folder to ensure that any additional 
notification and development required 
by the VCAA has been accomplished.

6.	After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for a 
rating in excess of 10% for a right 
knee MCL strain prior to June 17, 1999 
in light of all pertinent evidence and 
legal authority.

7.	If the benefit sought on appeal 
remains denied, the RO must furnish 
the veteran and his representative an 
appropriate SSOC (to include citation 
to all additional legal authority 
considered-to specifically include 
the legal authority implementing the 
VCAA, discussion of all pertinent 
evidence and legal authority 
considered, and clear reasons and 
bases for the RO's determination), and 
afford them the requisite time period 
for response before the claims folder 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


